Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 4/26/2022has been entered. Applicant’s amendments to the Claims have overcome each objection previously set forth in the Non-Final Office Action dated on 2/1/2022.
Claim Status
Claims 1-21 and 26-27 are pending.
Claims 22-25 are canceled by Applicant. 
Reasons for Allowance
Claims 1-21 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
the most relevant prior art references (US 2017 /0271517 A1 to Kimura and US 2018/0277574 A1 to Ochi) substantially teach some of limitations in claim 1 as indicated in the previous Non-Final Office Action dated on 2/1/2022, but not the limitations of “the metal sealant layer over the metal layer” recited in claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-15, they are allowed due to their dependencies of claim 1.
Regarding claim 16, this is a process of making a semiconductor device in claim 1 having allowed limitation of “the metal sealant layer over the metal layer” recited in claim 16. Therefore, the claim 16 is allowed.
Regarding claims 17-21, they are allowed due to their dependencies of claim 16.
Regarding claim 26, Applicant made the allowed limitation of “wherein the conductive contact stack includes multiple metal sealant layers separated by one or more metal layers” recited in claim 7 to be an independent claim as indicated in the previous Non-Final Office Action dated on 2/1/2022. Therefore, the claim 26 is allowed.
Regarding claim 27, Applicant made the allowed limitation of “wherein the conductive contact stack includes at least a first metal layer and a second metal layer, the first metal layer includes TiN and the second metal layer includes W, Ru, or Si; or the first metal layer includes Ru and the second metal layer includes W or Si; or the first metal layer includes Si and the second metal layer W or TiN” recited in claim 9 to be an independent claim as indicated in the previous Non-Final Office Action dated on 2/1/2022. Therefore, the claim 27 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898